DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


               Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al 20060275736.
               With regard to claim 10, Wen et al discloses a method for representing a tooth position under an action of biting forces, comprising:
               Creating first surface data of at least one portion of a maxilla tooth row 1070 and second surface data of at least one opposing portion of a mandible tooth row 1072 and producing a digital surface model from the first surface data and the second surface data (see paragraphs 165 and 167 which disclose scanning both upper and lower jaws to produce digital models as shown in fig. 15);


                   Defining registration regions in the maxilla and in the mandible in the outer surface data, the registration regions not being exposed to an action of any force in the centric occlusion (see paragraphs 140 and 162 which discusses how registration features (such as a “mark”) can be defined in the maxilla and the mandible in the outer surface data, which are not exposed to an action of any force in the centric occlusion, then registering the first surface data and the second surface data on the outer surface data based on the registration regions (paragraph 140 discusses combining digital models utilizing the registration marks);
                   Ascertaining movements of individual teeth outside of the registration regions from the outer surface data, then transforming the movements ascertained into the first surface data and the second surface data and creating a modified digital surface model which takes the movements into account (see paragraph 264 which discusses measuring tooth movement/displacement when subjected to external forces, these measured movements are inherently ascertained into the first surface data and the second
surface data, as paragraph 264 also discloses how these movements are incorporated into the digital models of the upper and lower teeth).
                   With regard to claim 11, note that Wen et al disclose the steps of segmenting the individual teeth from the first surface data and the second surface data to obtain segmented individual teeth (paragraphs 256 and 257 discuss how each individual tooth is segmented by a “selection” process) and transferring the movements to the modified digital surface model which includes the segmented individual teeth. See paragraph 257.


                        With regard to claim 13, Wen et al disclose that teeth that are not in contact with an opposite tooth are defined as registration regions in the outer surface data (paragraph 140 discloses registration marks on the digital teeth, and since any given tooth is “not in contact” with an opposite tooth when the models are separated from each other, such teeth are defined as “registration regions” in the outer surface data of the maxilla and the mandible.
                      With regard to claim 14, note that regions of the gingiva are also defined as registration regions in the outer surface data. See paragraph 251.
                      With regard to claim 15, note that an algorithm is used to automatically define the registration regions. See paragraph 238.
                      With regard to claim 16, note that Wen et al disclose recording a sequence of states under a changing action of force (paragraph 240 discloses how tooth movements are “recorded” and paragraph 286 discloses how a sequence of states (series of simulated desired tooth placements, which take into account the individual tooth movements that were previously simulated under closing forces) is recorded at successive times.
                      With regard to claim 17, as Wen etal disclose digital models of all teeth in both the upper and lower arches (fig. 15), such models include buccal teeth. Thus, a position of a tooth calculated in a buccal bite (by buccal teeth) is used to calculate a force acting on that tooth.
                      With regard to claim 18, since each tooth may be individually selected when calculating forces acting on each tooth (paragraphs 261 and 264), the other teeth (that are not selected) are thus excluded from the occlusion when biting “by way of records”, the “records” being the stored digital data for each tooth.

.

Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive. Applicant’s arguments are based on the assertion that the Wen et al reference fails to disclose the method steps being created on the basis of outer surface data occurring under the action of biting forces, which also requires “actual biting forces”.  The examiner notes that the method of claim 1 does not require the use of “actual biting forces” (which is taken to mean the biting forces of the teeth in a patient’s mouth”.  Claim 1 only recites “biting forces”, and thus, Wen et al clearly discloses biting forces in paragraph 51, where a bite down position is utilized.  Claim 1 does not require biting forces of the teeth in a patient’s mouth.  Applicant’s subsequent arguments also rely on this argument, and are not found persuasive for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772